DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Remarks and Amendments filed on 8 October 2021 in the matter of Application N° 16/099,450.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 15-17 are newly added and are supported by the original disclosure.
Claims 1, 4, 6, 9, and 11-14 have been amended.  The amendments are editorial where the language removing the “consisting” language is concerned.  Amendments made to those claims that further specify the identity of the retinoic acid precursor (RAP) and skin benefit agents (SBA) are acknowledged and are supported by the original disclosure.
No new matter has been added.
Thus, claims 1, 3-14, and 16-19 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
One new Information Disclosure Statement, filed 28 October 2021, is acknowledged and has been considered.




Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Stephanie DelPonte on 7 January 2022.
Please AMEND claim 1 to reads as follows:
A composition comprising:
(a)	a retinoic acid precursor, meaning a component that, when oxidized, can convert to retinoic acid, wherein the retinoic acid precursor is selected from retinyl propionate, hydroxyanasatil retinoate, and mixtures thereof;
(b)	a skin benefit agent comprising resorcinol and/or a derivative thereof,
wherein the derivative has at least one H on the ring structure and/or on a hydroxy group of the resorcinol replaced with an alkyl group,
wherein the skin benefit agent comprising resorcinol and/or derivative thereof is selected from 4-ethyl resorcinol, 4-butyl resorcinol, 4-hexyl resorcinol, 4-isopropyl resorcinol and mixtures thereof; and
(c)	a cosmetically acceptable carrier
wherein the retinoic acid precursor and the skin benefit agent comprising resorcinol and/or a derivative thereof are present at a weight ratio of from about 1:2 to about 2:1.

Please AMEND claim 6 to reads as follows:
The composition according to claim 1, wherein the composition further comprises a retinoid booster selected from climbazole, bibonazole, farnesol, glycyrrhetinic acid, ursolic acid, geranyl geraniol, oleyl betaine, hexanoyl sphingosine, and mixtures thereof.
Please AMEND claim 9 to reads as follows:
The composition according to claim 1, wherein the composition further comprises a component selected from creatine, 1,2-octanediol, sunscreen, conjugated linoleic acid, hydroxyl acid, niacinamide, 12-hydroxystearic acid, phenoxyethanol, and mixtures thereof.
Please AMEND claim 11 to reads as follows:
A method for impeding oxidation of a retinoic acid precursor in a composition comprising the step of combining the retinoic acid precursor with a skin benefit agent comprising resorcinol and/or derivative thereof wherein the retinoic acid precursor is selected from retinyl propionate, hydroxyanasatil retinoate, and mixtures thereof and the skin benefit agent is selected from 4-ethyl resorcinol, 4-butyl resorcinol, 4-hexyl resorcinol, 4-isopropyl resorcinol and mixtures thereof,
wherein the retinoic acid precursor and the skin benefit agent comprising resorcinol and/or a derivative thereof are present at a weight ratio of from about 1:2 to about 2:1.
Please AMEND claim 12 to reads as follows:
A composition with a skin benefit agent comprising resorcinol and/or derivative thereof, the skin benefit agent impeding oxidation of a retinoic acid precursor in the composition, said retinoic acid precursor selected from retinyl propionate, hydroxyanasatil retinoate, and mixtures thereof, wherein the skin benefit agent is selected from 4-ethyl resorcinol, 4-butyl resorcinol, 4-hexyl resorcinol, 4-isopropyl resorcinol and mixtures thereof
wherein the retinoic acid precursor and the skin benefit agent comprising resorcinol and/or a derivative thereof are present at a weight ratio of from about 1:2 to about 2:1.
Please AMEND claim 13 to reads as follows:
The composition according to claim 1 comprising:
(a)	hydroxyanasatil retinoate;
(b)	resorcinol derivative selected from 
4-methyl resorcinol, 4-ethyl resorcinol, 4-butyl resorcinol, 
4-pentyl resorcinol, 4-hexyl resorcinol, 4-heptyl resorcinol, 4-octyl resorcinol, 
4-isopropyl resorcinol and mixtures thereof; and
(c)	a cosmetically acceptable carrier; wherein said composition is a cosmetic composition;
wherein said hydroxyanasatil retinoate and said resorcinol derivative are present at a weight ratio of from about 1:2  to about 2:1  whereby said hydroxyanasatil retinoate is stabilized by said resorcinol derivative.
Please AMEND claim 14 to reads as follows:
The composition according to claim 13 comprising hydroxyanasatil retinoate and a resorcinol derivative selected from 4-ethyl resorcinol and 4-hexyl resorcinol in a weight ratio of about 1:1.
Please AMEND claim 16 to reads as follows:
The composition according to claim 1 wherein the skin benefit agent is 4-ethyl resorcinol or 4-hexyl resorcinol.
Please ADD claim 18 which will read as follows:
The composition according to claim 1 further comprising at least one component selected from glyceryl stearate, glycol stearate, stearamide AMP, PEG-100 stearate, and/or cetyl alcohol.
Please ADD claim 19 which will read as follows:
The composition according to claim 12, wherein the composition further comprises at least one component selected from creatine, 1,2-octanediol, sunscreen, conjugated linoleic acid, hydroxyl acid, niacinamide, 12-hydroxystearic acid, phenoxyethanol, glyceryl stearate, glycol stearate, stearamide AMP, PEG-100 stearate, cetyl alcohol, and/or a retinoid booster selected from climbazole, bibonazole, farnesol, glycyrrhetinic acid, ursolic acid, geranyl geraniol, oleyl betaine, hexanoyl sphingosine, and mixtures thereof.
11.	Please CANCEL claim 15.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The agreed to amendments presented above to each of the claims, notably independent claims 1, 11, and 12 are considered persuasive in overcoming both of the outstanding obviousness rejections of record.
Of particular note is that the amended claims provide a scope of the instant invention that is consistent with the criticality that is provided in Examples 2 and 3 of the instant specification.  Thus, while the teachings of Marini and Oddos meet the limitations of the claimed invention, they are now considered to teach away in view of Applicants’ showing of the unexpected benefit of RAP and SBA when provided in the amended ratios.  The evidence also demonstrates that it would not have been obvious to substitute different retinoic acid precursors for retinol, thereby overcoming the Examiner’s previously maintained substitution argument.
As such the rejections are withdrawn.
With the amended limitations in mind, a brief supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615